                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Supreme Raheem Ackbar,                         )
a/k/a Ronald Gary,                             )       Civil Action No. 4: 19-cv-2774-RMG-TER
                                               )
                           Plaintiff,          )
                                               )
          v.                                   )                      ORDER
                                               )
Christopher Monaco, et al.                     )
                                               )
                           Defendants.         )


        Before the Court is Plaintiffs Objection (Dkt. No. 10) to the Magistrate Judge ' s Order

(Dkt. No. 7) requiring Plaintiff to comply with the Court' s proper form order. For the reasons set

forth below, the Court overrules Plaintiffs Objections.

I.     Background

       Plaintiff Ackbar filed this action pursuant to 42 U.S.C. § 1983, alleging vanous

constitutional violations while Plaintiff was incarcerated. (Dkt. No . 1.) On October 9, 2019, the

Magistrate Judge issued a proper form order, directing the Plaintiff to file an amended complaint

within twenty-one days to cure various pleading deficiencies in his Complaint. (Dkt. No. 7.) The

Plaintiff failed to file an amended complaint, and instead Plaintiff appealed the Magistrate Judge ' s

proper form order to this Court, arguing the Magistrate Judge ' s order introduced "scandalous

matter" and was "submerged" with "malice, sadism, deliberate indifference and corruption." (Dkt.

No. 10.) Plaintiff further claimed the proper form order "frustrated access to the court[.]" (Id.)

The Court addresses these matters and affirms the holdings of the Magistrate Judge.

II.    Legal Standard

       Review of a magistrate judge' s decision on non-dispositive matters, such as discovery, is

deferential, and a magistrate judge' s order on such issues will be set aside only if it is "clearly
erroneous or is contrary to law." Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(l)(A); Owens

v. Stirling, No. 015MC00254TLWPJG, 2016 WL 3397586, at *2 (D.S.C. June 21, 2016) (applying

the clearly erroneous or contrary to law standard to objections to a magistrate judge's discovery

order). A decision "is ' clearly erroneous ' when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed." United States v. US. Gypsum Co., 333 U.S. 364, 395 (1948). 1

III.      Discussion

          The Court finds that the Magistrate Judge has ably addressed these issues. The Court, as

required by Goode v. Cent. Virginia Legal Aid Soc y, Inc. , 807 F.3d 619 (4th Cir. 2015) and Fourth

Circuit cases applying Goode, provided Plaintiff with an opportunity to amend his complaint to

cure pleading deficiencies. Given the pleading deficiencies laid out in the Magistrate Judge's

proper form order (Dkt. No. 7), the Court agrees that it is proper for Plaintiff to be given time to

amend his complaint to cure any deficiencies. Plaintiff, however, has failed to comply with the

court orders and his Complaint remains deficient in the manner detailed by the Magistrate Judge.

Therefore, the Court denies Plaintiffs appeal and objections, and requires Plaintiff to file an

amended complaint no later than twenty-one (21) days after the issuance of this Order. Should

Plaintiff fail to comply with this Order, his Complaint will be subject to dismissal with prejudice

for failure to comply with an Order of the Court pursuant to Rule 41.




1 After reviewing the entire docket and record in this case, the Court holds that it would affirm the
ruling of the Magistrate Judge even if applying a de nova standard of review.

                                                 2
IV.     Conclusion

       For the foregoing reasons, the Court OVERRULES the Plaintiff's Objections (Dkt. No.

10)2, AFFIRMS the Magistrate Judge's Order (Dkt. Nos. 7) and ORDERS that the Plaintiff file

an amended complaint curing the deficiencies detailed by the magistrate judge in the proper form

order (Dkt. No. 7) within TWENTY-ONE (21) DAYS of this Order.

       AND IT IS SO ORDERED.



                                                    ~f5:GerM7
                                                    United States District Court Judge
November (o, 2019
Charleston, South Carolina




2
  Plaintiff also styled his objections as a "contemporaneous ... motion to strike and motion for
judgment on the pleadings," however included no argument to support those motions in the filing
at Docket No. 10. Therefore, the motions to strike and motion for judgment on the pleadings
contained in Docket No. 10 are similarly denied.
                                               3
